Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 1 of 6 Page ID #:79




  1   Brian A. Sutherland (SBN 248486)
      bsutherland@reedsmith.com
  2   REED SMITH LLP
  3   101 Second Street, Suite 1800
      San Francisco, CA 94105-3659
  4   Telephone: (415) 543-8700
  5   Facsimile: (415) 391-8269
  6   Attorneys for Defendant Yelp Inc.
  7
  8                        UNITED STATES DISTRICT COURT

  9                       CENTRAL DISRICT OF CALIFORNIA
 10
                                   WESTERN DIVISION
 11
 12
      JARON BRIGNAC, an individual,                Case No. 2:18−cv−10721 R (ASx)
 13
 14                Plaintiff,                      Declaration of Ian MacBean
                                                   in Support of Yelp Inc.’s Motion to
 15       vs.                                      Transfer Venue under 28 U.S.C.
 16                                                § 1404(a) and Motion for Immediate
                                                   Stay pending Decision on Transfer
 17   YELP INC., a California Corporation,
 18    1-10 INCLUSIVE,
                                                   Date: February 19, 2019
 19                                                Time: 10:00 a.m.
                   Defendants.
                                                   Place: Roybal Federal Building and
 20                                                       U.S. Courthouse
 21                                                       255 East Temple Street,
                                                          Los Angeles, CA 90012
 22                                                Judge: Hon. Manuel L. Real
 23
                                                   [filed concurrently with notice of
 24                                                motion and motion to transfer venue,
                                                   memorandum of law in support of
 25
                                                   motion, and proposed order]
 26
 27
 28
                                             -1-
                                DECLARATION OF IAN MACBEAN
Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 2 of 6 Page ID #:80




  1         I, Ian MacBean, declare as follows:
  2         1.     I am Director of User Operations at Yelp Inc. (“Yelp”) and among
  3   other responsibilities I investigate Yelp user accounts for potential Terms of
  4   Service violations, and enforce those Terms of Service against user accounts and
  5   business accounts. This includes investigating user accounts through Yelp’s own
  6   internal tools and third-party resources. I also supervise and train other Yelp User
  7   Operations employees on Yelp’s internal administrative tools and procedures,
  8   including those tools and procedures related to enforcement of Yelp’s Terms of
  9   Service.
 10         2.     I have been employed at Yelp since January 2008. I obtained a
 11   Bachelor of Arts degree in sociology in 1999 from Connecticut College, and
 12   obtained a Master’s Degree in business administration in 2007 from the Monterey
 13   Institute of International Studies. I have personal knowledge of the facts contained
 14   in this declaration, unless otherwise indicated. Where appropriate, I have relied on
 15   records prepared and maintained by Yelp in the normal course of its business.
 16         3.     Since 2010, Yelp has included a link to its Terms of Service on every
 17   page of its public website. Yelp continues to hyperlink the text, “Terms of
 18   Service,” on each page of its websites.
 19         4.     A true and correct copy of Yelp’s current Terms of Service is attached
 20   as Exhibit A. These Terms of Service have been in force since November 27, 2012
 21   and are publicly available on Yelp’s website at http://www.yelp.com/static?p=tos. I
 22   accessed these Terms of Service on January 7, 2019. Section 13 of these Terms of
 23   Service states in relevant part: “FOR ANY CLAIM BROUGHT BY EITHER
 24   PARTY, YOU AGREE TO SUBMIT AND CONSENT TO THE PERSONAL
 25   AND EXCLUSIVE JURISDICTION IN, AND THE EXCLUSIVE VENUE OF,
 26   THE STATE AND FEDERAL COURTS LOCATED WITHIN SAN
 27   FRANCISCO COUNTY, CALIFORNIA.”
 28
                                                -2-
                                 DECLARATION OF IAN MACBEAN
Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 3 of 6 Page ID #:81




  1         5.     Yelp offers free Business Accounts to businesses, which allow them
  2   to communicate publicly or privately with consumers on Yelp’s website, post
  3   information about and photos of their business, and track visits to their business’s
  4   Yelp page. In order to register a Yelp Business Account on Yelp’s website, the
  5   user can visit https://biz.yelp.com/signup via desktop or mobile browser or
  6   download the Yelp mobile application for business users and complete the
  7   associated registration form and electronically submit the form to Yelp.
  8         6.      In addition to free Business Accounts, Yelp also offers user accounts
  9   to consumers. One cannot post reviews, photos, or other consumer content to
 10   Yelp’s websites or mobile applications without registering for a Yelp consumer
 11   user account, which is free to do. The registration process for a Yelp consumer
 12   account is similar to the registration process for a Yelp Business Account.
 13         7.     A true and correct copy of Yelp’s Business Account signup page
 14   when accessed via desktop, as it existed in February 2015, is attached as Exhibit
 15   B. A true and correct copy of Yelp’s Business Account signup page when accessed
 16   via mobile browser, as it existed in February 2015, is attached as Exhibit C. As
 17   reflected in both Exhibit B and C, the online registration process to establish a
 18   Business Account includes the statement: “By clicking the button below, you
 19   represent that you have authority to claim this account on behalf of this business,
 20   and agree to Yelp’s Terms of Service and Privacy Policy.” The “Terms of
 21   Service” text is in blue font and is hyperlinked such that when the user clicks on
 22   the text, he or she is taken to the Yelp Terms of Service Agreement. The “button
 23   below” refers to a red button underneath the text that takes the user to the next step
 24   in the registration process. A user cannot proceed past the first page of the
 25   registration process unless he or she clicks on the red button. Users who do not

 26   click on the button and complete the rest of the registration process cannot create a

 27   Business Account, claim a business listing on Yelp, or access any features

 28   available only to business users.
                                                -3-
                                 DECLARATION OF IAN MACBEAN
Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 4 of 6 Page ID #:82




  1         8.     Since at least as early as October 14, 2012, registered users (whether
  2   business or consumer users) have also had to agree to Yelp’s Terms of Service
  3   each time they log into Yelp’s website.
  4         9.     Specifically, on the Yelp login screen for business users, available at
  5   https://biz.yelp.com/login, and immediately next to the login button, is the
  6   following text: “By logging in you agree to Yelp’s Terms of Service and Privacy
  7   Policy.” The “Terms of Service” text is in blue font and is hyperlinked such that
  8   when the business user clicks on the text, he or she is taken to the Yelp Terms of
  9   Service Agreement. A business user cannot access their Business Account, send
 10   messages to Yelp users, or contribute content such as business information or
 11   photos, unless he or she is logged into Yelp. Attached as Exhibit D is a true and
 12   correct copy of the screen a user currently sees on Yelp’s Business Account login
 13   page at https://biz.yelp.com/login, and has been in use since at least April 2015.
 14         10.    Similarly, on the Yelp login screen for consumer users, available at
 15   www.yelp.com/login, and immediately next to the login button, is the following
 16   text: “By logging in you agree to Yelp’s Terms of Service and Privacy Policy.”
 17   The “Terms of Service” text is in blue font and is hyperlinked such that when the
 18   user clicks on the text, he or she is taken to the Yelp Terms of Service Agreement.
 19   A user cannot post content such as reviews and photos, unless he or she is logged
 20   into Yelp. Attached as Exhibit E is a true and correct copy of the screen a user
 21   currently sees on Yelp’s login page at www.yelp.com/login.
 22         11.    I have reviewed Yelp’s administrative records relating to BPCS Law
 23   and Jaron Brignac. Yelp’s records indicate that Mr. Brignac registered for a Yelp
 24   Business Account in February 2015, using the name Jaron Brignac and the email
 25   address bpcslaw@gmail.com. Yelp’s records further indicate that Mr. Brignac
 26   registered for his Business Account through the signup page located at
 27   https://biz.yelp.com/signup via either desktop or mobile browser, and not through
 28   Yelp’s mobile application for business users. Yelp records show that Mr. Brignac
                                                -4-
                                 DECLARATION OF IAN MACBEAN
Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 5 of 6 Page ID #:83




  1   logged into this account as recently as January 14, 2019. As described above, Mr.
  2   Brignac necessarily agreed to Yelp’s Terms of Service when he registered for this
  3   account, and each time he logged into the account. Between the time he registered
  4   and the date of this declaration, he had used Yelp’s messaging function to
  5   communicate with users of Yelp 182 times. Mr. Brignac also posted content,
  6   including descriptions of BPCS Law, its history and offerings to the Yelp business
  7   page for BPCS Law. In order to send messages to Yelp users or publish content to
  8   Yelp, Mr. Brignac necessarily registered for a Business Account with Yelp, and
  9   was logged into Yelp each time he posted content or messaged a Yelp user.
 10         12.     Yelp’s records also show that Mr. Brignac created a Yelp consumer
 11   user account on January 28, 2018 using the name Bpcs Law and the email address
 12   bpcslaw@gmail.com. Yelp’s records indicate that Mr. Brignac logged into this
 13   account as recently as January 12, 2019. As described above, Mr. Brignac
 14   necessarily agreed to Yelp’s Terms of Service each time he logged into the
 15   account. As of the date of this declaration, Mr. Brignac had used this account to
 16   post three reviews. In order to publish this content to Yelp, Mr. Brignac must have
 17   registered for an account with Yelp, and was logged into Yelp each time he posted
 18   content.
 19         13.     Yelp’s headquarters and principal place of business is located in San
 20   Francisco, California.
 21         14.     Yelp’s key management team members are based out of San
 22   Francisco, California.
 23         15.     Yelp’s information related to the Plaintiff’s claims in this action––
 24   such as communications between Brignac and Yelp, documents concerning the
 25   operation of Yelp’s website, and documents concerning Yelp’s advertising
 26   offerings––are readily accessible from its offices in San Francisco. This
 27   information is not accessible to Yelp’s few employees in the Central District of
 28   California.
                                                -5-
                                 DECLARATION OF IAN MACBEAN
Case 2:18-cv-10721-R-AS Document 10-2 Filed 01/22/19 Page 6 of 6 Page ID #:84
